DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1, 5, 8, 11-13, and 15-17 in the reply filed on 7/20/2022 is acknowledged. Claims 67, 71-74, 77-78, 80-81, 96, and 100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11-13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 9861102 B2 (hereinafter referred to as ‘102). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the prior art teaches
A method of disinfecting a surface in need of disinfecting within a volumetric space, comprising the steps of (claim 11 is dependent on claim 1; claim 1: A method of disinfecting a surface in need of disinfecting within an area, comprising the steps of; NOTE: an area can be interpreted to be a volumetric space): 
a) dispensing onto the surface a first aqueous composition comprising a first peracid reactant compound that is either a peroxide compound or an organic acid compound capable of reacting with a peroxide compound to form a peracid (claim 1: a) dispersing into the area a multiplicity of droplets of a first aqueous composition comprising a first peracid reactant compound that is either hydrogen peroxide or an organic acid… to form a reaction layer, thereby forming a peracid in situ on the reaction layer);
b) allowing a time sufficient for the first aqueous composition to distribute across the surface and coalesce into a first aqueous composition layer upon the surface (claim 1: b) allowing a time sufficient for the first aqueous composition to distribute throughout the area, and to deposit and coalesce into a layer upon the surface);
c) dispensing onto the surface a second aqueous composition comprising a second peracid reactant compound that is the other of the first peracid reactant compound (claim 1: c) dispersing into the area a multiplicity of droplets of a second aqueous composition comprising a second peracid reactant compound that is the other of the first peracid reactant compound); and
d) allowing a second time sufficient for the second aqueous composition to combine with the coalesced first aqueous composition layer and to form a reaction layer upon the surface, thereby forming a peracid in situ within the reaction layer and disinfecting the surface (claim 1: d) allowing a second time sufficient for the droplets of the second aqueous composition to deposit onto the coalesced layer of the first aqueous composition to form a reaction layer, thereby forming a peracid in situ on the reaction layer and disinfecting the surface). 
Claim 11 teaches wherein at least one of the first aqueous composition or the second aqueous composition further comprises about 0.05% to about 25% by weight of a lower-chain alcohol, selected from the group consisting of ethanol, isopropanol, and t-butanol but does not teach
wherein at least one of the first aqueous composition and the second aqueous composition further comprises at least about 0.5% by weight, and up to about 70% by weight, alcohol. 
However, MPEP 2144.05.I states: 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
	The prior art teaching of 0.05% to about 25% by weight of an alcohol overlaps with the instant claim range of 0.5% to about 70% by weight of an alcohol. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the range of ‘102 to be 0.5% to about 70% by weight alcohol in order to provide a suitable range for the composition of alcohol in an aqueous composition for forming a peracid for the sterilization of a surface. 
Regarding claim 11, claim 11 of ‘102 teaches the method of Claim 1, as set forth above, and teaches wherein: a) the first peracid reactant compound is a peroxide compound (claim 9: The method of claim 1, wherein the first aqueous composition comprises about 0.1% to about 25% by weight hydrogen peroxide), and
b) the second peracid reactant compound is an organic acid compound selected from the group consisting of formic acid, acetic acid, citric acid, succinic acid, oxalic acid, propanoic acid, lactic acid, butanoic acid, pentanoic acid, octanoic acid, and a mixture thereof (claim 10: The method of claim 9, wherein the second aqueous composition comprises about 0.5% to about 50% by weight acetic acid).
Regarding claim 12, claim 11 of ‘102 teaches the method of claim 11, as set forth above, but does not teach wherein the first aqueous composition comprises at least about 2% by weight, and up to about 15% by weight, hydrogen peroxide.
However, MPEP 2144.05.I states: 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
	The prior art teaching of 0.1% to about 25% by weight of hydrogen peroxide in claim 9 overlaps with the instant claim range of 2% to about 15% by weight of hydrogen peroxide. Therefore, absent any teaching to the contrary, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the range of ‘102 to be 2% to about 15% by weight alcohol in order to provide a suitable range for the composition of hydrogen peroxide in an aqueous composition for forming a peracid for the sterilization of a surface. 
Regarding claim 13, claim 11 of ‘102 teaches the method of claim 12, as set forth above, but does not teach wherein the second aqueous composition comprises at least about 1% by weight, and up to about 10% by weight, acetic acid.
However, MPEP 2144.05.I states: 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
	The prior art teaching of 0.5% to about 50% by weight of acetic acid in claim 10 overlaps with the instant claim range of 1% to about 10% by weight of acetic acid. Therefore, absent any teaching to the contrary, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the range of ‘102 to be 1% to about 10% by weight of acetic acid in order to provide a suitable range for the composition of acetic acid in an aqueous composition for forming a peracid for the sterilization of a surface. 
Regarding claim 15, claim 11 of ‘102 teaches the method of claim 1, as set forth above, and teaches wherein the alcohol comprises an alcohol selected from the group consisting of methanol, ethanol, isopropanol, propanol, t-butanol, butanol, pentanol, hexanol, heptanol, octanol, nonanol, decanol, and all constitutional isomers, stereoisomers, denatured alcohols, and mixtures thereof (claim 11: wherein at least one of the first aqueous composition or the second aqueous composition further comprises about 0.05% to about 25% by weight of a lower-chain alcohol, selected from the group consisting of ethanol, isopropanol, and t-butanol).

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 9861102 B2 in view of “Sanitize With Vinegar and Hydrogen Peroxide” (NPL, provided in Applicant’s IDS of 11/19/2020).
	Regarding claim 5, claim 11 of ‘102 teaches the method of Claim 1, as set forth above, but does not teach wherein the method further comprises the step of providing a mechanical coarse spray device, wherein the first aqueous composition and the second aqueous composition are each dispensed as a liquid stream onto the surface using the mechanical coarse spray device.
	“Sanitize With Vinegar and Hydrogen Peroxide” teaches a method for sanitizing a surface by dispensing a first peracid reactant, waiting, dispensing a second peracid reactant, and waiting (pg. 4-5) and teaches using a mechanical spray device for dispensing the first aqueous and second aqueous compositions as liquid streams onto a surface (pg. 2-3: images). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 11 of ‘102 to use a mechanical spray device, as taught by “Sanitize With Vinegar and Hydrogen Peroxide” to dispense the first and second aqueous compositions as liquid streams. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 9861102 B2 in view of Krauss et al. (US 20140378544 A1, provided in Applicant’s IDS of 11/19/2020) and Tsai et al. (US 20160022850 A1, provided in Applicant’s IDS of 11/19/2020).
Regarding claim 8, claim 11 of ‘102 teaches the method of Claim 1, as set forth above, and teaches wherein the first aqueous composition and the second aqueous composition are substantially free of surfactants, polymers, chelators, and metal colloids or nanoparticles (claim 11 teaches a composition that does not include surfactants polymers, chelators, and metal colloids/nanoparticles).
Furthermore, Krauss et al. teaches methods for forming a peracid for disinfection (title, abstract: Methods and systems for on-site, continuous generation of peracid chemistry, namely peroxycarboxylic acids and peroxycarboxylic acid forming compositions, are disclosed). Krauss teaches peracid compositions that are free or substantially free of a stabilizing agent (par. 129), wherein stabilizing agents comprise surfactants (par. 130), chelators (par. 131), and polymers (par. 131, par. 133). 
Tsai et al. teaches a two part disinfection solution for a surface (abstract: Exemplary methods and systems for killing or deactivating spores include applying a fluid to a surface containing a spore; and applying direct or indirect plasma to the surface for a period of time). Tsai et al. teaches the use of a metal colloid or nanoparticles for the purpose of stabilization (par. 38: Further, additives may be added before or after the fluid is activated to increase efficacy or stabilization of the resulting solution. Other additives that may be used depending on the desired results include, for example, alcohol, silver salts, e.g., silver nitrate or silver chloride, or colloidal silver; zinc salts, e.g. zinc chloride, zinc lactate, or zinc oxide; suspensions containing metal nanoparticles).  Therefore, a peracid as taught by Krauss et al. can also be free of metal colloids or nanoparticles because it does not need a stabilizing agent. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first aqueous and the second aqueous composition of claim 11 of ‘102 to be substantially free of surfactants, chelators, polymers, and metal colloids/nanoparticles, as taught by Krauss et al. and Tsai et al., because certain compositions of peracid do not require a stabilizing agent. 
Claims 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 9861102 B2 in view of Fitchmun (WO 2008021441 A2, provided in Applicant’s IDS of 11/19/2020).

Regarding claim 16, claim 11 of ‘102 teaches the method of claim 1, as set forth above, but does not teach wherein at least one of the first aqueous composition or the second aqueous composition comprises about 0.001% to about 1% by weight of a natural biocide selected from the group consisting of manuka honey and the essential oils of oregano, thyme, lemongrass, lemons, oranges, anise, cloves, aniseed, cinnamon, geraniums, roses, mint, peppermint, lavender, citronella, eucalyptus, sandalwood, cedar, rosmarin, pine, vervain fleagrass, and ratanhiae, and combinations thereof.
Fitchmun teaches a two part surface disinfection solution comprising an alcohol and a weak acid (A non-toxic antimicrobial surface sanitizer composition comprising a water-miscible alcohol, water, a weak acid and a multivalent cation… These compositions can be formulated as solutions for sanitizing hard surfaces such as countertops and floors, or as solutions/gels for application to animal skin). Fitchmun teaches wherein the disinfection solution comprises essential oils and/or plant-derived alkenes for the purpose of “masking the odors of alcohols, providing pleasant aromas, additional antimicrobial activity, dust suppression, and/or antioxidative activity” (par. 25). Fitchmun teaches wherein the essential oils comprise cinnamon oil, peppermint oil clove oil, eucalyptus oil, lemon oil, min oil, oregano oil, lavender oil, and sandalwood oil (par. 26) and wherein the plant-based alkenes comprise eugenol, linalool, camphor, eugenol, menthol, and thymol (par. 25), both at about 0.02 to 1% composition (par. 26), which reads on about 0.001% to about 1% by weight composition (par. 8: All percentages are by weight). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disinfection solution of claim 11 of ‘102 to comprise about 0.02 to 1% by weight of an essential oil selected from the group of cinnamon oil, peppermint oil clove oil, eucalyptus oil, lemon oil, min oil, oregano oil, lavender oil, and sandalwood oil, and/or a plant-based alkene selected from the group of eugenol, linalool, camphor, eugenol, menthol, and thymol, as taught by Fitchmun, for the purpose of masking the odors of alcohols, providing pleasant aromas, additional antimicrobial activity, dust suppression, and/or antioxidative activity. 
Regarding claim 17, claim 11 of ‘102 teaches the method of claim 1, as set forth above, and teaches wherein at least one of the first aqueous composition or the second aqueous composition comprises about 0.001% to about 1% by weight of a natural biocidal compound selected from the group consisting of methylglyoxal, carvacrol, eugenol, linalool, thymol, p-cymene, myrcene, borneol, camphor, caryophillin, cinnamaldehyde, geraniol, nerol, citronellol, and menthol, and combinations thereof (see modification made in rejection to claim 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796                                                                                                                                                                                                        
/KEVIN JOYNER/Primary Examiner, Art Unit 1799